Title: To Alexander Hamilton from Mathieu Dumas, 8 December 1797
From: Dumas, Mathieu
To: Hamilton, Alexander



LehmKuhl [Holstein] 8 Xbre. 1797
Monsieur

Un intervalle de 17 années écoulées depuis l’époque ou J’eus l’avantage de faire votre Connoissance, et des occasions plus fréquentes de la cultiver pendant la Campagne de 1781, n’en a point affaibli le souvenir. Les orages de la révolution française, nos efforts pour Conquérir et fixer notre liberté, nos malheurs même m’ont souvent ramené vers ces temps heureux ou nous concourions a achever la révolution américaine, ou nous appercevions l’aurore des prosperités auxquelles vous aves eû depuis tant de part, et comme Citoyen, et comme homme public.
je n’ose me flatter que Vous m’ayés distingué dans cette foule de personnes que la Confiance de leurs concitoyens a mis dans une fûneste ou périlleuse évidence; mais j’ai cette Confiance que si dans les débats auxquels j’ai dû prendre part, mes opinions m’ont retracé quelquefois à Votre pensée, Vous y aurés retrouvé les principes que dans ma jeunesse, j’allai puiser près de Vous à leur Veritable Source. la place que Vous m’aurés vû occuper sur les nouvelles tables de proscription Confirmera sans doute ce jugement favorable.
Depuis long temps je me proposais d’avoir l’honneur de Vous écrire, je dois Vous solliciter pour une affaire qui m’interesse personellement, et du succés de laquelle dependent le sort futur de mes enfants, la réparation de ma fortune deux fois renversée. Je ne pouvais commencer cette Correspondance sous un auspice plus favorable que celui de ma réunion avec notre ami commun Le Gal. Lafayette que je suis venû joindre ici aprés sa résurrection du tombeau d’olmuttz.
Vous Conoissés monsieur, Les réclamations constantes et jusqu’à présent infructueuses de Mr. de beaumarchais, tant auprés du gouvernement qu’auprés de l’état de Virginie en particulier: Je vois par les dernières correspondances que l’acte de justice que Vous avés exercé comme ministre ne vous permet pas d’en poursuivre Vous même la Consequence naturelle, et trop differee, mais vous avés fait espérer à beaumarchais par Le canal de ses amis MMrs Chevalier & Rainetaux de Newyork que Vous emploiriés Vos bons offices auprés de Mr. Le ministre des finances: L’opposition qu’a mis Mr. Walcot, et son délai à faire rechercher et produire la preuve que beau marchais a reçu un fort a-compte, arrête la Conclusion de son procés avec l’état de Virginie. Ce procés déjà jugé favorablement pour nous a la cour de la Chancellerie ne peut être terminé à la Cour d’appel ou la Cause a été évoquée, que lorsque cette opposition, qui n’a accun fondement, aura été levée.
Mon beau-frêre Edouard delarûe (l’un des aides-de camp du général Lafayette) a épousé la fille unique de Mr. de beaumarchais L’un de mes plus anciens amis; sa fortune en europe a été avec La mienne presque détruite par les sequestres les confiscations: telle est la communauté d’intéret qui éxiste entre nous, que Le payement des créances d’amerique, créances si bien prouvées, si sacrées par leur origine, est aujourdhuy la seule espérance des deux familles.
J’ajoutterai que dans l’etat présent des affaires si ce payement s’effectûait; de quelque nature que fussent les valeurs et Les termes, nous ne songerions pas à deplacer notre fortune, mais bien plutot à en aller jouir en bons et vieux américains d’adoption, sur la terre natale de la liberté, ou je serais trés heureux de Vous revoir.
Veuillés bien offrir mon hommage respectueux à Madame hamilton & à Madame Church, et recevoir celui de L’estime la plus constante, et du plus sincére dévouement.

Mathieu Dumas


P. S. Si Vous avés la bonté de me répondre veuillés bien addresser Votre lettre à Mr. Elias funck, chés MMs Bellamy, Riccé & Co. a hambourg.
J’ai preferé de Vous écrire en français n’ayant point oublié la perfection et L’aimable préférence avec lesquelles Vous parliés notre langue, mais je n’ai pas entièrement perdu l’usage de la langue américaine.

